Title: John Lamb to John Adams, 8 Mar. 1786
From: Lamb, John
To: Adams, John


          
            
              
            
            

              Barcelona—

              March 8th: 1786.
            
          

          Your Excellency is hereby advised of my second Draught from hence
            in favor of Messrs: Etienne Drouilhet & Co. of Madrid Bankers—for £300 Stg. of this date, double
            Usance.—We sail with the first fair Weather to my last plan of Destination.—
          With due Deference / I am your Excellency’s / humble servant

          
            
              John Lamb
            
          
          
            No. 5.
          
        